DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 18 & 39 are amended. Claims 1-17, 19-21, 23, 35-37, 40-43 and 45 are cancelled. Claims 18, 22, 24-34, 38-39, 44 & 46 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18, 22, 24-27, 31-34, 38-39, 44 & 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2003/0054236 A1) in view of Ho (US 2011/0318629 A1), Miller (US 2011/0091761 A1), Bohnstedt (US 5,221,587 A), Nilsson (US 2005/0271947 A1) and Zguris (US 2005/0003726 A1) and, alternatively, over Zucker (US 2003/0054236 A1) in view of Ho (US 2011/0318629 A1), Miller (US 2011/0091761 A1), Bohnstedt (US 5,221,587 A), Nilsson (US 2005/0271947 A1) and Mccarthy (US 2011/0143184 A1).
Regarding claim 18, 26-27 & 32, Zucker teaches a battery separator, for a lead acid battery ([0039]), comprising:											a microporous membrane (2) comprising polyethylene and silica (Fig. 1 & [0022]-[0023]); and 													a diffusive mat DM (3, 3’), said DM comprising fine glass fibers, wherein said DM is a nonwoven mat typically having a basis weight of 70 gsm, 90 to 95 gsm or 100 gsm (i.e depending on the composition and thickness of the DM) which faces or is in contact with a positive electrode (4) or PAM of said lead acid battery (Fig. 1, [0028]-[0032] & [0034]-[0035]). The diffusive mat has a pore size of greater than about 1 microns ([0029] & [0033]). Zucker also teaches the microporous membrane (2) being laminated to a single DM (3), wherein the microporous membrane can be placed between a folded DM such that the microporous membrane is laminated to the DM ([0038]-[0039]).								Zucker is silent as to the DM comprising particulate silica as a filler and being a woven mat having a three hour wick of at least about 2.5 cm; the battery separator decelerating corrosion of at least one electrode of the lead acid battery and/or preventing shedding of PAM from the positive electrode of the lead acid battery, and wherein the lead acid battery operates at a high depth of discharge (DoD). Zucker is also silent as to the battery separator being specifically used in a flooded lead-acid battery. Zucker is further silent as to the microporous membrane comprising 1-12% by weight rubber. Zucker is further silent as to a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10hours and 6 minutes.		Nilsson teaches a separator for a lead acid battery, wherein the separator comprises an absorbent glass mat (AGM) including glass fibers and a particulate filler such as silica ([0016]-[0035], [0037] & [0043]-[0044]).									It would have been obvious to one of ordinary skill in the art, at the time of the invention to include particulate silica in the glass fiber mat of Zucker in order to achieve a mechanically strong separator having a certain flexibility and high porosity as taught by Nilsson ([0035]).		Bohnstedt teaches a separator, for a lead acid battery, comprising a microporous membrane which is impregnated with a rubber (col.3, L.27-43; col.4, L.42-45 & Example 3). In an inventive embodiment (Example 3), Bohnstedt teaches impregnating a microporous membrane with an aqueous solution including 18 wt% rubber, wherein between 17-23 wt% of the aqueous solution (relative to the microporous membrane) is impregnated (Example 3). Thus, the resulting impregnated microporous membrane comprises from 3.06 wt% to 4.14 wt% rubber. 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate rubber in the microporous membrane of Zucker because Bonstedt teaches that the inclusion of rubber in a microporous membrane results in a clear increase in the cycle life in the case of a lead/sulphuric acid storage battery, particularly for cyclical conditions of use, by considerably delaying the antimony poisoning and avoiding the over-charge problem (col.3, L.18-22).												
Mccarthy teaches a lead-acid battery separator (24) comprising a polyethylene film (32) with a DM (31) laminated on the polyethylene film on a surface adjacent to the positive electrode (30), wherein the DM comprises a woven or non-woven mat of glass or polymer fibers (Fig. 2; [0026]-[0037]).											It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven fibers in the DM instead of non-woven fibers as an art-recognized equivalent for the same purpose (i.e wicking of the electrolyte). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.											Zguris teaches glass fibers used in a variety of applications including battery separators including a non-woven or woven glass fiber mat ([0006]-[0007]).					Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven glass fiber mat because woven and non-woven glass fiber mats are art recognized equivalents for the same purpose (i.e battery separators) as taught by Zguris ([0006]-[0007], [0058] & [0060]). See MPEP 2144.06 II.							In addition, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use the battery separator of modified Zucker, suitable for a flooded lead acid, as a golf cart battery because flooded lead-acid batteries have many known applications including as a suitable power source for golf carts as taught by Ho ([0006]).						Moreover, modified Zucker’s invention relates to separators applied to lead acid batteries in general and general lead acid batteries comprising said separator ([0002]). Lead acid batteries are generally categorized in two types: flooded lead acid batteries and valve regulated lead acid batteries (also known as sealed lead acid batteries), which comprise AGM and gel type batteries, as evidenced by Miller ([0031] & [0084]). Flooded lead acid batteries are, similarly to the invention of modified Zucker, known to utilize a separator comprising a microporous membrane of polyolefin with a laminated glassmat on a side of the microporous membrane facing the positive plate ([0031]-[0036] & [0043]). Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention to use the separator of modified Zucker in a flooded lead acid battery since Miller teaches separators comprising a laminate of a microporous membrane and DM being suitable for use in a flooded lead acid battery.			Furthermore, modified Zucker teaches a battery separator, usable in a flooded lead acid battery of a golf cart, substantially identical in structure and composition to the one instantly claimed in claim 18. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the instantly claimed invention is substantially identical to the battery separator of modified Zucker and thus one of ordinary skill in the art would expect the separator of modified Zucker to inherently possess the same function and properties (decelerated corrosion, shredding prevention and high depth of discharge as well as a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10hours and 6 minutes). See MPEP 2112.01 I & II. 
Regarding claim 22, Zucker teaches the DM being coated with an electrode (4 or 6) (Fig. 1).
Regarding claims 24-25, Zucker teaches the battery separator being an envelope separator such as a pocket, a sleeve, a leaf or an "S" wrap and envelopes a positive plate, a negative plate, or both a positive plate and a negative plate of the lead acid battery ([0039]). 
Regarding claim 31, modified Zucker teaches the separator of claim 18, as shown above, but is silent as to the separator reducing acid stratification in the lead acid battery.				However, modified Zucker teaches a battery separator for a lead acid battery substantially identical in structure and composition to the one instantly claimed in claim 18. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, the above instantly claimed function would necessarily be inherently present within the separator of Zucker. See MPEP 2112.01 I & II.		
Regarding claims 33, modified Zucker as teaches the separator of claim 18, as shown above, but is silent as to the claimed three hour wick.							However, Zucker teaches a battery separator for a lead acid battery substantially identical in structure and composition to the one instantly claimed in claim 18. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, the above instantly claimed properties would necessarily be inherently present within the separator of Zucker. See MPEP 2112.01 I & II.
Regarding claim 34, Zucker teaches the DM comprising synthetic fibers, synthetic wood pulp, glass fibers, natural fibers, coated fibers or combinations thereof ([0031]-[0032]).
Regarding claim 38, Zucker teaches the DM having a thickness of equal to or greater than about 0.2 mm ([0018]).
Regarding claim 39, Zucker teaches a lead acid battery comprising a negative electrode 5, a positive electrode 4, an electrolyte ([0039]) and a battery separator comprising a microporous membrane 2 comprising polyethylene and silica (Fig. 1 & [0022]-[0023]), and a diffusive mat DM (3, 3’) comprising fine glass fibers, wherein said DM is a nonwoven mat typically having a basis weight of 70 gsm, 90 to 95 gsm or 100 gsm (i.e depending on the composition and thickness of the DM) which faces or is in contact with a positive electrode (4) or PAM of said lead acid battery (Fig. 1, [0028]-[0032] & [0034]-[0035]). Zucker also teaches the microporous membrane (2) being laminated to a single DM (3), wherein the microporous membrane can be placed between a folded DM such that the microporous membrane is laminated to the DM ([0038]-[0039]).											Zucker is silent as to the DM comprising particulate silica as a filler and being a woven mat having a three hour wick of at least 2.5 cm; wherein the battery separator prevents shedding of the PAM from the positive electrode of the battery. Zucker is also silent as to the lead acid battery specifically being a flooded lead acid battery. Zucker is further silent as to the microporous membrane comprising 1-12% by weight rubber. Zucker is also silent as to a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10 hours and 6 minutes.			Nilsson teaches a separator for a lead acid battery, wherein the separator comprises an absorbent glass mat (AGM) including glass fibers and a particulate filler such as silica ([0016]-[0035], [0037] & [0043]-[0044]).									It would have been obvious to one of ordinary skill in the art, at the time of the invention to include particulate silica in the glass fiber mat of Zucker in order to achieve a mechanically strong separator having a certain flexibility and high porosity as taught by Nilsson ([0035]).		Bohnstedt teaches a separator, for a lead acid battery, comprising a microporous membrane which is impregnated with a rubber (col.3, L.27-43; col.4, L.42-45 & Example 3). In an inventive embodiment (Example 3), Bohnstedt teaches impregnating a microporous membrane with an aqueous solution including 18 wt% rubber wherein between 17-23 wt% of the aqueous solution (relative to the microporous membrane) is impregnated (Example 3). Thus, the resulting impregnated microporous membrane comprises from 3.06 wt% to 4.14 wt% rubber. 		It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate rubber in the microporous membrane of Zucker because Bonstedt teaches that the inclusion of rubber in a microporous membrane as described above results in a clear increase in the cycle life in the case of a lead/sulphuric acid storage battery, particularly for cyclical conditions of use, by considerably delaying the antimony poisoning and avoiding the over-charge problem (col.3, L.18-22).										Mccarthy teaches a lead-acid battery separator (24) comprising a polyethylene film (32) with a DM (31) laminated on the polyethylene film on a surface adjacent to the positive electrode (30), wherein the DM comprises a woven or non-woven mat of glass or polymer fibers (Fig. 2; [0026]-[0037]).											It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use a woven fibers in the DM instead of non-woven fibers as an art-recognized equivalent for the same purpose (i.e wicking of the electrolyte). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.											Zguris teaches glass fibers used in a variety of applications including battery separators wherein a glass fiber mat is either non-woven or woven ([0006]-[0007]).					Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use woven glass fiber mat because woven and non-woven glass fiber mats are art recognized equivalents for the same purpose (i.e battery separators) as taught by Zguris ([0006]-[0007], [0058] & [0060]). See MPEP 2144.06 II.							Moreover, modified Zucker’s invention relates to separators applied to lead acid batteries in general and general lead acid batteries comprising said separator ([0002]). Lead acid batteries are generally categorized in two types: flooded lead acid batteries and valve regulated lead acid batteries (also known as sealed lead acid batteries), which comprise AGM and gel type batteries, as evidenced by Miller ([0031] & [0084]). Flooded lead acid batteries are, similarly to the invention of modified Zucker, known to utilize a separator comprising a glass fiber and microporous polyethylene laminate ([0033]-[0036 & [0043]). Thus, it would have been obvious to one of ordinary skill in the art, at the time of the invention to use the separator of modified Zucker in a flooded lead acid battery since Miller teaches that a separator comprising glass fiber and a microporous membrane are suitable for use in a flooded lead acid battery.				In addition, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use the battery separator of Zucker, suitable for a flooded lead acid, as a golf cart battery because golf cart batteries because flooded lead-acid batteries have many known applications, as a suitable power source, including golf carts as taught by Ho [0006]. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the instantly claimed invention is substantially identical to the battery separator of modified Zucker and thus one of ordinary skill in the art would expect the separator of modified Zucker to inherently possess the same function and properties (shredding prevention and a duration of discharge remaining above 1.50 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10hours and 6 minutes). See MPEP 2112.01 I & II.		
Regarding claim 44, modified Zucker teaches the flooded lead-acid battery according to claim 39, as shown above, but is silent as to a three hour wick in arrange of about 2.5 cm to about 10.0 cm.												However, modified Zucker discloses a DM having a substantially identical composition and structure to the presently claimed in claim 39. Thus, one of ordinary skill in the art, at the time of the invention would expect the DM of modified Zucker to inherently possess the instantly claimed property of a three wick of 2.5 cm to about 10.0 cm. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I & II. 
Regarding claim 46, modified Zucker teaches the separator of claim 18. Zucker further teaches the DM being a positive active material (PAM) retention mat ([0039]). 

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker, Ho, Miller, Bohnstedt, Nilsson and Zguris, as applied to claims 18, 22, 24-27, 31-34, 38-39, 44 & 46 above, and further in view of Whear (US 2008/0299462 A1) and, alternatively, over Zucker, Ho, Miller, Bohnstedt, Nilsson and Mccarthy, as applied to claims 18, 22, 24-27, 31-34, 38-39, 44 & 46 above, and further in view of Whear (US 2008/0299462 A1).
Regarding claims 28-30, modified Zucker teaches the separator of claim 18, as shown above, but is silent as to the microporous membrane having a ribbed profile (claim 28), wherein the ribbed profile includes ribs running in a machine direction on a side of the microporous membrane facing the positive electrode or PAM of the flooded lead acid battery (claim 29), wherein the ribbed profile further includes ribs running in a cross machine direction on a side of the microporous membrane facing a negative electrode or negative active material (NAM) of the flooded lead acid battery (claim 30). 									Whear teaches a battery separator, for a lead acid battery, comprising a microporous membrane having a ribbed profile including ribs running in a machine direction (MD direction) and a cross machine direction (CMD direction) on both sides of the microporous membrane facing the positive electrode (or PAM) and the negative electrode (or NAM) of the flooded lead acid battery ([0012]).											It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide ribs running in the machine direction of the microporous membrane facing the positive electrode or PAM and ribs running in the cross machine direction of the side of the microporous membrane facing the negative electrode or NAM in order to stiffen the microporous membrane as taught by Whear ([0006]). 

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the cited documents disclose conventional glass mats and not the claimed diffusive mat, the examiner respectfully disagrees.		Applicant specifically argues that the claimed diffusive mats have (1) an electrolyte wicking defined by a three-hour wick of at least 2.5 cm (claim 1) and (2) a pore size that is greater than about 1 micron but smaller than that of a conventional glass mat (claim 36). However, contrary to applicant’s assertions, Zucker’s fibrous layers (3 or 3’), which are equated to the presently claimed diffusive mat, each have a pore size that is greater than about 1 micron ([0029] & [0033]). Notwithstanding, the instant specification makes no mention of pore sizes of conventional glass mats. Furthermore, the fibrous layer of modified Zucker has a structure and composition which is substantially identical to the claimed diffusive mat (see above claim rejections where limitations of the claimed diffusive mat being taught by the cited references) while performing the same function of facilitating electrolyte wicking ([0029]). Thus, modified Zucker fibrous layer would expected to inherently possess the claimed property of a three-hour wick of at least 2.5 cm. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 I.  		Thus, in view of the foregoing, claims 18, 22, 24-34, 38-39, 44 & 46 stand rejected.
						 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Primary Examiner, Art Unit 1727